DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendments filed 8/12/2021 have been entered.  Claims 1-4, 6-10, 13-16, and 19-26 are pending. 

Claim Objections
Claim 19 is objected to because of the following informalities:  
Claim 19, line 9: “placing the plurality” should begin a new sub-paragraph.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-10, 13-16, and 21-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the non-perishable articles, however the application as filed does not make any such distinction.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 13, 15, 16 and 19-26 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15, 18-20, and 22-25 of U.S. Patent No. 10,345,818. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims’ recitation of “the transportation container having previously transported articles over an outdoor transportation network by one of the plurality of robots from the fleet of robots” would have been obvious to one of ordinary skill in the art based on patented claim 18’s recitation of “removing the empty transportation container from the transport container of the second robot at the third location for later reuse.”
It is noted that a terminal disclaimer was filed in the application on 8/12/2021, however the person who signed the terminal disclaimer is not the applicant, the patentee or an attorney or agent of record. See 37 CFR 1.321(a) and (b).  Please file a POA that gives power to the attorney who is signing the TD, along with another copy of the TD, or file a TD that is signed by the applicant.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 10, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US Publication No. 2015/0006005) in view of Patron et al. (US Publication No. 2015/0202770).
Yu teaches:
Re claim 1.  A method for transporting a plurality of non-perishable articles from a first location to a second location, comprising: 
receiving a purchase order for the plurality of non-perishable articles (paragraphs [0157, 0176 and 0197]),
selecting a used transportation container as a function of the plurality of non-perishable articles from a first plurality of used, standardized transportation containers of a first size and shape and a second plurality of used, standardized transportation (cold compartment 106 of delivery vehicle 96, Figure 10 and paragraphs [0157 and 0177]; fleet, paragraph [0012]), each of the plurality of robots being configured to travel over an outdoor transportation network (paragraph [0028]) and being free of a human driver compartment (abstract and Figure 1A), the used transportation container having previously transported articles over the outdoor transportation network by one of the plurality of robots from the fleet of robots (the container is designed for reuse, paragraph [0197]), 
placing the plurality of non-perishable articles in the used transportation container (put items into plastic containers 102, paragraph [0176]), 
placing the used transportation container in a pickup location at the first location (stored in a refrigerated room, paragraph [0176]), 
navigating a first robot from the fleet of robots to the first location (paragraph [0195]), 
navigating the first robot over the outdoor transportation network from the first location to the second location (paragraph [0197]).

Yu fails to specifically teach: (re claim 1) autonomously moving the used transportation container from the pickup location to the transport container of the first robot at the first location, and autonomously moving the used transportation container from the transport container to a recipient location at the second location.

In view of Patron’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the method as taught by Yu, (re claim 1) autonomously moving the used transportation container from the pickup location to the transport container of the first robot at the first location, and autonomously moving the used transportation container from the transport container to a recipient location at the second location; since Patron teaches an autonomous neighborhood vehicle with storage compartments for delivering items may be able to automatically deliver items and pick up parcels to allow for a greater degree of autonomy, thus requiring less human assistance in performing their tasks. 

Yu further teaches:
Re claim 2.  Wherein the transportation container is made from a material selected from the group consisting of cardboard, paperboard, fiberboard, plastic (paragraph [0176]) and metal.

Re claim 3.  Wherein the transportation container has the shape of a parallelepiped (boxes, paragraph [0157]).

Re claim 4.  Wherein the transportation container has four interconnected side walls joined to a bottom wall (boxes, paragraph [0157]).

Re claim 10.  Wherein the transport container is a closeable transport container and wherein each of the autonomous moving steps includes autonomously opening the transport container (paragraph [0090], the cargo compartment must be opened to allow the containers to be placed/removed.).

Re claim 21.  A method for transporting a plurality of non-perishable articles from a first location to a second location, comprising: 
receiving one of a plurality of transportation containers of a standardized size and shape (thermally-insulated reusable plastic containers 102, Figures 9 and 10 and paragraphs [0176 and 0197]) for being carried within a transport container of any of a plurality of robots from a fleet of robots (cold compartment 106 of delivery vehicle 96, Figure 10 and paragraph [0177]; fleet, paragraph [0012]), each of the plurality of robots being configured to travel over an outdoor transportation network (paragraph [0028]) and being free of a human driver compartment (abstract and Figure 1A), 
placing the plurality of non-perishable articles in the transportation container (customer’s purchase may be non-perishable goods; put items into plastic containers 102, paragraph [0157 and 0176]), 
placing the transportation container at a 4496160-21 pickup location at the first location (stored in a refrigerated room, paragraph [0176]), 
(paragraph [0195]), 
navigating the first robot over the outdoor transportation network from the first location to the second location (paragraph [0197]), 
removing the plurality of non-perishable articles from the transportation container (unpack the container, paragraph [0197]), 
placing an additional plurality of non-perishable articles in the transportation container (reusing the container, paragraph [0197]), 
placing the transportation container at a pickup location at a third location (distribution facility 70 or 72, Figure 6), 
navigating a second robot from the fleet of robots to the third location (paragraph [0128]), 
navigating the second robot over the outdoor transportation network from the third location to a fourth location (paragraph [0128]).

Yu fails to specifically teach: (re claim 21) autonomously moving the transportation container from the pickup location to the transport container of the first robot at the first location, autonomously moving the transportation container from the transport container to a recipient location at the second location; autonomously moving the transportation container from the pickup location to the transport container of the second robot at the third location, and autonomously moving the transportation container from the transport container to a recipient location at the fourth location.

In view of Patron’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the method as taught by Yu, (re claim 21) autonomously moving the transportation container from the pickup location to the transport container of the first robot at the first location, autonomously moving the transportation container from the transport container to a recipient location at the second location; autonomously moving the transportation container from the pickup location to the transport container of the second robot at the third location, and autonomously moving the transportation container from the transport container to a recipient location at the fourth location; since Patron teaches an autonomous neighborhood vehicle with storage compartments for delivering items may be able to automatically deliver items and pick up parcels to allow for a greater degree of autonomy, thus requiring less human assistance in performing their tasks. 

Claims 6, 8, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US Publication No. 2015/0006005) as modified by Patron et al. (US Publication No. 2015/0202770) as applied to claim 1 above, and further in view of Fauroux et al. (US Publication No. 2017/0066490).
The teachings of Yu have been discussed above.  Yu fails to specifically teach: (re claim 6) wherein the step of autonomously moving the used transportation container (re claim 8) wherein the step of autonomously moving the used transportation container from the transport container to the recipient location includes autonomously placing the used transportation container on the ground at the second location; (re claim 22) wherein the step of autonomously moving the transportation container from the pickup location to the transport container of the second robot at the third location includes autonomously picking the transportation container up off the ground at the third location; and (re claim 24) wherein the step of autonomously moving the transportation container from the transport container to the recipient location at the fourth location includes autonomously placing the transportation container on the ground at the fourth location.
	Fauroux teaches, at Figure 4 and paragraph [0017], that such load transporting robots may comprise a gantry crane to lift and lower their loads from/to the ground to allow long loads resting on the ground to be carried within the robot.  
In view of Fauroux’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the method as taught by Yu, (re claim 6) wherein the step of autonomously moving the used transportation container from the pickup location to the transport container includes autonomously picking the used transportation container up off the ground at the first location; (re claim 8) wherein the step of autonomously moving the used transportation container from the transport container to the recipient location includes autonomously placing the used transportation container on the ground at the second location; (re claim 22) wherein the step of autonomously moving the transportation container from (re claim 24) wherein the step of autonomously moving the transportation container from the transport container to the recipient location at the fourth location includes autonomously placing the transportation container on the ground at the fourth location; since Fauroux teaches such load transporting robots may comprise a gantry crane to lift and lower their loads from/to the ground to allow long loads resting on the ground to be carried within the robot.  

Claims 7, 9, 13-16, 23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US Publication No. 2015/0006005) in view of Patron et al. (US Publication No. 2015/0202770) and Hempsch et al. (US Publication No. 2015/0321595).
The teachings of Yu have been discussed above.  Yu fails to specifically teach: (re claim 7) wherein the pickup location is inside a pickup container and wherein the step of autonomously moving the used transportation container from the 2496160-21 pickup location to the transport container includes autonomously moving the used transportation container from the pickup container to the transport container; (re claim 9) wherein the recipient location is inside a recipient container and wherein the step of autonomously moving the used transportation container from the transport container to the recipient location includes autonomously moving the used transportation container from the transport container to the recipient container; (re claim 23) wherein the pickup location at the third location is inside a pickup container and wherein the step of (re claim 25) wherein the recipient location at the fourth location is inside a recipient container and wherein the step of autonomously moving the transportation container from the transport container to the recipient location at the fourth location includes autonomously moving the transportation container from the transport container to the recipient container at the fourth location.
Patron teaches, at paragraph [0175], an autonomous neighborhood vehicle with storage compartments for delivering items may be able to automatically deliver items and pick up parcels to allow for a greater degree of autonomy, thus requiring less human assistance in performing their tasks. 
Hempsch teaches, at the figures and paragraphs [0019, 0022, 0026, 0066, and 0078-0081], an autonomous delivery vehicle may transfer items to be delivered to and from receptacles 3 so as to protect the items to be delivered from the weather.  
In view of Patron and Hempsch’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the method as taught by Yu, (re claim 7) wherein the pickup location is inside a pickup container and wherein the step of autonomously moving the used transportation container from the 2496160-21 pickup location to the transport container includes autonomously moving the used transportation container from the pickup container to the transport container; (re claim 9) wherein the recipient location is inside a recipient container and wherein the step of autonomously moving the used transportation container from the transport container to (re claim 23) wherein the pickup location at the third location is inside a pickup container and wherein the step of autonomously moving the transportation container from the pickup location to the transport container of the second robot at the third location includes autonomously moving the transportation container from the pickup container to the transport container at the third location; and (re claim 25) wherein the recipient location at the fourth location is inside a recipient container and wherein the step of autonomously moving the transportation container from the transport container to the recipient location at the fourth location includes autonomously moving the transportation container from the transport container to the recipient container at the fourth location; since Patron teaches an autonomous neighborhood vehicle with storage compartments for delivering items may be able to automatically deliver items and pick up parcels to allow for a greater degree of autonomy, thus requiring less human assistance in performing their tasks.  Hempsch teaches an autonomous delivery vehicle may transfer items to be delivered to and from receptacles so as to protect the items to be delivered from the weather.  

Yu further teaches:
Re claim 13.  A method for transporting a plurality of non-perishable articles from a first location to a second location, comprising: 
receiving a purchase order for the plurality of non-perishable articles (paragraphs [0157, 0176 and 0197]); 
(cold compartment 106 of delivery vehicle 96, Figure 10 and paragraph [0157 and 0177]; fleet, paragraph [0012]), each of the plurality of robots being configured to travel over an outdoor transportation network (paragraph [0028]) and being free of a human driver compartment (abstract and Figure 1A), the used transportation container having previously transported articles over the outdoor transportation network by one of the plurality of robots from the fleet of robots (the container is designed for reuse, paragraph [0197]), 
placing the plurality of non-perishable articles in the used transportation container (put items into plastic containers 102, paragraph [0176]), 
placing the used transportation container in a pickup container at the first location (stored in a refrigerated room, paragraph [0176]), 
navigating a first robot from the fleet of robots to the first location (paragraph [0195]), 
navigating the first robot over the outdoor transportation network from the first location to the second location (paragraph [0197]).

(re claim 13) autonomously moving the used transportation container from the pickup container to the transport container of the first robot at the first location, and autonomously moving the used transportation container from the transport container to a recipient container at the second location.
Patron teaches, at paragraphs [0097 and 0175], an autonomous neighborhood vehicle with storage compartments for delivering items may be able to automatically deliver items and pick up parcels to allow for a greater degree of autonomy, thus requiring less human assistance in performing their tasks. 
Hempsch teaches, at the figures and paragraphs [0019, 0022, 0026, 0066, and 0078-0081], an autonomous delivery vehicle may transfer items to be delivered to and from receptacles 3 so as to protect the items to be delivered from the weather.  
In view of Patron and Hempsch’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the method as taught by Yu, (re claim 13) autonomously moving the used transportation container from the pickup container to the transport container of the first robot at the first location, and autonomously moving the used transportation container from the transport container to a recipient container at the second location; since Patron teaches an autonomous neighborhood vehicle with storage compartments for delivering items may be able to automatically deliver items and pick up parcels to allow for a greater degree of autonomy, thus requiring less human assistance in performing their tasks.  Hempsch teaches an autonomous delivery vehicle may transfer items to be delivered to and from receptacles so as to protect the items to be delivered from the weather.  

(re claim 14) wherein the recipient container is a closeable recipient container and wherein the step of autonomously moving the used transportation container from the transport container to the recipient container includes autonomously opening the recipient container.
Hempsch teaches, at paragraph [0025], the receptacle may be opened/closed or locked/unlocked by the control of the delivery vehicle.  This provides greater security than a receptacle which does not close or lock.  
In view of Hempsch’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the method as taught by Yu, (re claim 14) wherein the recipient container is a closeable recipient container and wherein the step of autonomously moving the used transportation container from the transport container to the recipient container includes autonomously opening the recipient container; since Hempsch teaches the receptacle may be opened/closed or locked/unlocked by the control of the delivery vehicle.  This provides greater security than a receptacle which does not close or lock.  

	Yu further teaches:
Re claim 15.  Further comprising removing the plurality of non-perishable articles from the used transportation container (unpacking, paragraph [0197]).

Re claim 16.  Further comprising receiving the used transportation container at a third location, placing a second plurality of non-perishable articles in the used transportation container at the third location, placing the used transportation container in a pickup .

Allowable Subject Matter
Claims 19-20 and 26 are allowed.

Response to Arguments
Applicant’s arguments, see pages 8 and 12, filed 8/12/2021, with respect to the objections to claims 1-4, 6-10, 13-16, and 19-25; and the 35 U.S.C. § 103 rejection in view of Koch have been fully considered and are persuasive.  The objections to claims 1-4, 6-10, 13-16, and 19-25; and the 35 U.S.C. § 103 rejection in view of Koch have been withdrawn. 
Applicant's arguments filed 8/12/2021 have been fully considered but they are not persuasive.
Regarding the terminal disclaimer filed 8/12/2021, the office has not approved this terminal disclaimer and provided the following remarks:
Power of Attorney -On or After September 16, 2012



Please file a POA that gives power to the attorney who is signing the TD, along with another copy of the TD, or file a TD that is signed by the applicant.

No fee required.  Thanks

Applicant asserts, on pages 13-15, that neither Yu nor Patron teach the limitations of the independent claims, and more specifically:
Yu et al. do not disclose selecting a used transportation container as a function of the plurality of non-perishable articles from a first plurality of used, standardized transportation containers of a first size and shape and a second plurality of used, standardized transportation containers of a second size and shape different than the first size and shape.

However, Yu teaches at paragraph [0157], there may be reusable delivery packaging of different shapes and sizes to accommodate different types or quantities of non-perishable merchandise.  Yu, paragraph [0157] states:
[0157] At the local retail facility, the item(s) in the customer's purchase order are collected and placed into one or more delivery packaging that are designated for that customer's purchase order. The delivery packaging may be disposable or reusable, and may take any suitable form such as paper or plastic bags, cardboard boxes, cartons, plastic containers, etc. There may be delivery packaging of different types, shapes, sizes, etc., to accommodate different types of merchandise or different quantities of merchandise. For example, non-perishable goods may be put into disposable paper bags and perishable food products may be put into reusable insulated plastic containers. Depending upon the type and quantity of merchandise in the purchase order, the purchased items may be held in multiple delivery packaging. Different packaging may used together. For example, multiple paper bags may be put into a larger plastic container. Some purchased items may be too large or bulky to place into a delivery packaging. Such items may be held as loose items while waiting to be loaded onto the delivery vehicle.



Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 8/16/2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SPENCER D PATTON whose telephone number is (571)270-5771.  The examiner can normally be reached on Monday to Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SPENCER D PATTON/Primary Examiner, Art Unit 3664